Title: James Monroe to Thomas Jefferson, 18 July 1809
From: Monroe, James
To: Jefferson, Thomas


           18. July 09.
          Jas Monroe’s best respects to Mr Jefferson.  He has the pleasure to send him the Edinburg review which Mr Jefferson expressd a desire to peruse.  J M. has also the pleasure to send to Mr Jefferson a copy of La Place’s systeme du Mondes, which he brought for him in 97. from France. it being a work then recently published which he presumed had not found a place in his library. J M begs Mr Jefferson’s acceptance of this work. He would have sent it to him long since had it not been packed with other books which the want of room prevented his opening.
        